UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2029


DANIEL ENOCH ROBERTS,

                    Plaintiff - Appellant,

             v.

LIFE INSURANCE COMPANY OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-01012-LCB-JEP)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Enoch Roberts, Appellant Pro Se. Hannah Davis Stetson, TURNER, PADGET,
GRAHAM & LANEY, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel Enoch Roberts appeals from the district court’s order dismissing his civil

action under the Employee Retirement Income Security Act of 1974. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Roberts v. Life Ins. Co. of Am., No. 1:19-cv-01012-LCB-JEP (M.D.N.C.

Sept. 15, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2